45 N.J. 2 (1965)
210 A.2d 762
FRANK SCHULTS, JR., A MINOR BY FRANK SCHULTS, HIS FATHER AND NEXT FRIEND, ET AL., PLAINTIFFS-APPELLANTS,
v.
BOARD OF EDUCATION OF THE TOWNSHIP OF TEANECK, BERGEN COUNTY, NEW JERSEY, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 17, 1965.
Decided June 1, 1965.
Mr. Milton T. Lasher argued the cause for appellants.
Mr. Irving C. Evers argued the cause for respondents (Messrs. Parisi, Evers & Greenfield, attorneys).
*3 PER CURIAM.
We agree with the Appellate Division's determination (86 N.J. Super. 29 (1964)) that the plaintiffs should first have exhausted their administrative remedies before the Commissioner and State Board of Education. The dismissal of their complaint is:
Affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.